Exhibit 10.29

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into by and between
Gemstar-TV Guide International, Inc. (the “Company”) and Ian Aaron (“Employee”),
as of the 16th day of April 2003 (“Effective Date”).

I.           EMPLOYMENT.

The Company hereby employs Employee and Employee hereby accepts such employment,
upon the terms and conditions hereinafter set forth, from no later than May 27,
2003 (“Employment Date”), to and including May 18, 2006 (the “Term”). This
Agreement is subject to renewal only as set forth in Section VI below. In the
event the Agreement is renewed pursuant to Section VI below, reference to the
Term in this Agreement shall also refer to such renewal term.

II.          DUTIES.

A.         Employee shall serve during the course of his employment as President
of TV Guide Television Group and shall have such other duties and
responsibilities as are consistent with those generally performed by the
president of a company as the Chief Executive Officer of the Company shall
determine from time to time. The Company acknowledges that TV Guide Television
Group is an operating division of the Company, provided however that, subject to
the provisions of Section IV-C below, the Company retains absolute discretion to
reorganize the Company from time to time and that nothing in this Agreement
shall in any way affect or limit such discretion.

B.          Employee agrees to devote substantially all of his time, energy and
ability to the business of the Company. Nothing herein shall prevent Employee,
upon approval of the Board of Directors of the Company, from serving as a
director or trustee of other corporations or businesses which are not in
competition with the business of the Company or in competition with any present
or future affiliate of the Company; provided, however, that no approval of the
Board of Directors of the Company shall be required for Employee to continue to
serve as a director of any company of which he was a director as of the
Effective Date so long as such company is not in competition with the Company.
Nothing herein shall prevent Employee from (i) investing in real estate for his
own account, (ii) becoming a partner or a stockholder in any corporation,
partnership or other venture not in competition with the business of the Company
or in competition with any present affiliate of the Company, or (iii) becoming
up to a 5% stockholder in any publicly held corporation whether or not in
competition with the business of the Company or in competition with any present
or future affiliate of the Company.

C.          For the Term of this Agreement, Employee shall report to the Chief
Executive Officer of the Company.

III.        COMPENSATION.






--------------------------------------------------------------------------------

A.         The Company will pay to Employee a base salary at the annual rate of
$650,000 from no later than May 27, 2003 through May 18, 2004, $675,000 from May
19, 2004 through May 18, 2005, and $700,000 from May 19, 2005 through May 18,
2006. Such salary shall be earned monthly and shall be payable in periodic
installments no less frequently than monthly in accordance with the Company’s
customary practices. Amounts payable shall be reduced by standard withholding
and other authorized deductions. The Company may in its discretion increase
Employee’s salary beyond these set amounts but it may not reduce it during the
Term or any extension thereof.

B.          Annual Bonus. Employee shall be paid an annual bonus (the “Bonus”)
at the Company’s sole discretion based upon the performance of TV Guide
Publishing Group and of Gemstar-TV Guide International, Inc. with a target bonus
of fifty percent (50%) of salary, such bonus to be determined and paid on a
calendar year basis. Notwithstanding the foregoing, Employee shall be paid the
greater of (i) $150,000 or (ii) a pro rata portion of his target bonus of
$250,000 (based on the number of days during which Employee was employed by
Company during calendar 2003) on December 31, 2003; at least $300,000 on
December 31, 2004; and at least $250,000 on December 31, 2005. In the event the
Agreement terminates without renewal as set forth in Section VI, the Company
shall determine and pay a pro rata bonus for the 2006 calendar year equal to the
greater of (i) a pro rata portion of the 2005 calendar year bonus (based on the
number of days during which Employee was employed by Company during calendar
2006) or (ii) $150,000.

C.          Welfare Benefit Plans. Employee and/or his family, as the case may
be, shall be eligible for participation in and shall receive all benefits under
welfare benefit plans, practices, policies and programs provided by the Company
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
other peer executives of the Company.

D.         Expenses. Employee shall be entitled to receive prompt reimbursement
for all reasonable employment expenses incurred by him in accordance with the
policies, practices and procedures as in effect generally with respect to other
peer executives of the Company.

E.          Fringe Benefits. Employee shall be entitled to fringe benefits in
accordance with the plans, practices, programs and policies as in effect
generally with respect to other peer executives of the Company.

F.          Vacation. Employee shall be entitled to four (4) weeks paid vacation
each year which shall be taken in accordance with the policies and practices as
in effect generally with respect to other peer executives of the Company.

G.         Stock Options. The Company shall grant to Employee, subject to
Compensation Committee approval and the vesting provisions described in this
Agreement, nonqualified stock options (the “Options”) under the Company’s 1994
Stock Incentive Plan, as amended (the “Plan”), to acquire four-hundred
twenty-five thousand (425,000) shares of the Company’s Common Stock (“Common
Shares”). Each Option shall represent the right


2



--------------------------------------------------------------------------------

to acquire one (1) Common Share. Subject to earlier termination of the Options
as described below, the Options shall vest as follows: (i) twenty-one thousand
two hundred fifty (21,250) Options shall vest in full and become immediately
exercisable on the three (3) month anniversary of the grant date, (ii) the
remaining four-hundred three thousand seven hundred fifty (403,750) Options
shall vest and become exercisable in nineteen (19) equal quarterly installments
of twenty-one thousand two hundred fifty (21,250) Options commencing on the six
(6) month anniversary of the Employment Date. The Options shall expire on the
first to occur of (i) the close of business on the last business day of the
Company coinciding with or immediately preceding the day before the tenth
anniversary of the Effective Date, (ii) the termination of the Options pursuant
to Section 4.2 of the 1994 Plan, or (iii) the termination of the Options in
connection with a termination of Employee’s employment with the Company as
contemplated by the Option Agreement (as such term is defined below) and as
modified by Section IV-E-1 and IV-E-3 below. The exercise price per Common Share
under each Option shall equal the closing price for a Common Share on the NASDAQ
National Market Reporting System on the Employment Date (which shall be the
grant date of the Options). The Options shall be evidenced by a written option
agreement in the form attached hereto as Exhibit A (the “Option Agreement”) and
shall, except as expressly provided in this Section III-G and in Sections IV-E-1
and IV-E-3 below, be subject to the terms and conditions set forth in the Plan
and the Option Agreement. Additional annual Option grants with a minimum target
of one hundred thousand (100,000) annually may be made at Company’s sole
discretion, subject to Compensation Committee approval.

H.         Car Allowance. The Company shall provide Employee with a car
allowance of one thousand five hundred dollars ($1,500.00) per month to be used
for the purchase, lease and maintenance of an appropriate automobile for his use
during the term of the Agreement.

I.            The Company reserves the right to modify, suspend or discontinue
any and all of the plans, practices, policies and programs described in Sections
III-C, III-D, and III-E above at any time without recourse by Employee so long
as such action is taken generally with respect to other similarly situated peer
executives, is not applied retroactively, and does not single out Employee.

IV.       TERMINATION.

A.         Death or Disability. Employee’s employment shall terminate
automatically upon Employee’s death. If a Disability of Employee has occurred
(pursuant to the definition of Disability set forth below), the Company may give
to Employee written notice of its intention to terminate Employee’s employment.
In such event, Employee’s employment with the Company shall terminate effective
on the 120th day after receipt of such notice by Employee, provided that, within
the 120 days after such receipt, Employee shall not have returned to full-time
performance of his duties. For purposes of this Agreement, “Disability” shall
mean either a physical or mental impairment which substantially limits a major
life activity of Employee and which renders Employee unable to perform the
essential functions of his position, even with reasonable accommodation which
does not impose an undue hardship on the Company for an aggregate of 120 days in
any twelve-month period. The determination of disability under the preceding
sentence, shall be based upon


3



--------------------------------------------------------------------------------

information supplied by Employee and/or his medical personnel, as well as
information from medical personnel (or others) selected by the Company. In the
event Employee’s health care provider and the Company do not agree as to whether
Employee has a Disability, Employee and the Company shall appoint a third-party
qualified physician who shall evaluate Employee and provide a determination of
whether Employee has a Disability.

B.          Cause. The Company may terminate Employee’s employment for “Cause”
in the event the Employee has engaged in or committed: willful misconduct; gross
negligence; theft, or fraud; any willful act that is reasonably likely to and
which does in fact have the effect of materially injuring the reputation,
business or a business relationship of the Company; and material breach of any
material term of this Agreement. In the event the Company determines that Cause
for termination exists based upon willful misconduct or gross negligence, the
Company shall give Employee fourteen (14) days prior written notice of such
termination which notice shall include reasonable detail as to the ground for
such termination. If such ground is curable, Employee shall be given thirty (30)
days from the date of such notice to cure such ground for termination for Cause.
After the expiration of any such cure period, the Company shall make a good
faith determination as to whether Employee has cured such ground for termination
for Cause and shall give written notice thereof to the Employee which, in the
case of a determination that Employee has failed to cure, shall include
reasonable detail as to why Employee’s efforts to cure were not adequate.
Notwithstanding anything to the contrary set forth in this Section IV-B, the
Company shall not have the right to terminate the Employee for “Cause” after the
expiration of six (6) months from discovery by the Company of the conduct or
circumstances that are the basis for such termination.

C.          Good Reason. Employee may terminate employment for Good Reason. For
purposes of this Agreement, “Good Reason” shall mean any of the following: (i)
the Company requires Employee to relocate his principal office more than 25
miles of Los Angeles, California area without Employee’s consent; (ii) the
Company assigns Employee to a position other than President of TV Guide
Television Group without Employee’s consent; (iii) the Company requires Employee
to report directly to any officer other than the Chief Executive Officer without
Employee’s consent; (iv) the Company substantially diminishes Employee’s duties
or responsibilities; (v) the Company fails to pay any amounts owed to Employee
when due or otherwise materially breaches any material term of this Agreement;
(vi) the occurrence of a Change in Control of the Company. For purposes of this
Agreement, a “Change in Control” shall mean either (1) the accumulation or
acquisition of a majority of the Common Shares of the Company by any person or
entity which, as of the Effective Date, owned less than ten percent (10%) of the
Common Shares or (2) the purchase of substantially all of the assets of the
Company by any person or entity which, as of the Effective Date, owned less than
ten percent (10%) of the Common Shares. Before terminating his employment with
Good Reason under subsections (i) – (vi), Employee shall give the Company
written notice of his intent to terminate for Good Reason and the basis
therefor, and the Company shall have thirty (30) days to cure (the “Cure
Period”) the Good Reason. At the end the Cure Period, Employee shall determine
in good faith determination as to whether the Company has cured such Good
Reason. If Employee determines that the Company has failed to cure the Good
Reason within the Cure Period, Employee may terminate his employment and this
Agreement upon an additional ten (10) days’ written


4



--------------------------------------------------------------------------------

notice which notice shall include reasonable detail as to why the Company’s
efforts to cure such Good Reason were inadequate. In the event Employee intends
to terminate his employment upon a Change in Control, Employee must give the
Company written notice of such termination within six (6) months days after the
Change in Control occurrence. For all purposes under this Agreement, any
termination by Employee with Good Reason shall be treated as a termination
without Cause and Employee shall be entitled to the payments and benefits set
forth in Section IV-E-3 pursuant to its terms.

D.         Other than Cause or Death or Disability. The Company may terminate
Employee’s employment at any time, with or without cause, upon ninety (90) days’
written notice.

E.          Obligations of the Company Upon Termination.

1.          Death or Disability. If Employee’s employment is terminated by
reason of Employee’s Death or Disability, this Agreement shall terminate without
further obligations to Employee or his legal representatives under this
Agreement, other than for (a) payment of the sum of (i) Employee’s annual base
salary through the date of termination to the extent not theretofore paid, (ii)
Employee’s pro rata bonus (based on number of days elapsed) for the calendar
year during which the Employee’s Death or Disability occurs, and (iii) any
compensation previously deferred by Employee (together with any accrued interest
or earnings thereon) and any accrued vacation pay, in each case to the extent
not theretofore paid (the sum of the amounts described in clauses (i), (ii), and
(iii) shall be hereinafter referred to as the “Accrued Obligations”), which
shall be paid to Employee or his estate or beneficiary, as applicable, in a lump
sum in cash within 30 days of the date of termination; and (b) payment to
Employee or his estate or beneficiary, as applicable, any amounts due pursuant
to the terms of any applicable welfare benefit plans. Upon a termination as a
result of Death or Disability, the Options, and any other options granted to
Employee by the Company during his employment, to the extent outstanding and not
previously vested at the time of such termination, shall thereupon vest in full
and shall continue to be exercisable for a period of three (3) years after such
termination.

2.          Cause. If Employee’s employment is terminated by the Company for
Cause, this Agreement shall terminate without further obligations to Employee
other than for the timely payment of Accrued Obligations. If it is subsequently
determined that the Company did not have Cause for termination under Section
IV-B, then the Company’s decision to terminate shall be deemed to have been made
under Section IV-D and the amounts payable under Section IV-E-3 shall be the
only amounts Employee may receive for his termination.

3.          Other than Cause or Death or Disability. If the Company terminates
Employee’s employment for other than Cause or Death or Disability, or if


5



--------------------------------------------------------------------------------

Employee terminates his employment with Company for Good Reason, this Agreement
shall terminate without further obligations to Employee other than (a) the
immediate payment of Accrued Obligations; (b) upon Employee’s execution, and
non-revocation, of a release substantially in the form attached hereto as
Exhibit B, payment to Employee of a lump sum equal to the greater of (i)
eighteen months of his then current salary, or (ii) the balance of base salary
payments for all remaining years of this Agreement, including any renewal term
if the Agreement has been renewed prior to the termination; and (c) payment to
Employee of any remaining guaranteed bonus, less standard withholdings and other
authorized deductions. Furthermore, if the Company terminates Employee’s
employment for other than Cause, Death or Disability, or if Employee terminates
his employment with Company for Good Reason, the Options, and any other options
granted to Employee by the Company during his employment, to the extent
outstanding and not previously vested at the time of such termination, shall
thereupon vest in full and shall continue to be exercisable for a period of
three (3) years after such termination.

4.          Termination By Employee Other than for Good Reason. Employee may
terminate his employment with Company upon 30 days’ written notice for any
reason other than Good Reason, Death or Disability. For all purposes under this
Agreement, any such termination by Employee shall be treated as a termination
for Cause.

5.          Exclusive Remedy; Mitigation. Employee agrees that the payments
contemplated by this Agreement shall constitute the exclusive and sole remedy
for any termination of his employment and Employee covenants not to assert or
pursue any other remedies, at law or in equity, with respect to any termination
of employment. The Company agrees that the payments contemplated by the
Agreement shall not be reduced by any compensation Employee may receive as a
result of employment by any other person or entity after the termination of his
employment.


6



--------------------------------------------------------------------------------

V.         ARBITRATION.

Any controversy arising out of or relating to this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, or any other controversy arising out
of Employee’s employment, including, but not limited to, any state or federal
statutory claims, shall be submitted to arbitration in Los Angeles, California,
before a sole arbitrator selected from the American Arbitration Association
(“AAA”), and shall be conducted in accordance with the AAA rules for the
resolution of Employment Disputes as the exclusive forum for the resolution of
such dispute; provided, however, that provisional injunctive relief may, but
need not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until otherwise modified by the
Arbitrator; provided, however, that such provisional injunctive relief shall be
sought in aid and in advance of the arbitration only. Final resolution of any
dispute through arbitration may include any remedy or relief which the
Arbitrator deems just and equitable, including any and all remedies provided by
applicable state or federal statutes. At the conclusion of the arbitration, the
Arbitrator shall issue a written decision that sets forth the essential findings
and conclusions upon which the Arbitrator’s award or decision is based. Any
award or relief granted by the Arbitrator hereunder shall be final and binding
on the parties hereto and may be enforced by any court of competent
jurisdiction. The parties acknowledge and agree that they are hereby waiving any
rights to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with this Agreement or Employee’s
employment. Employee and Company agree that in any proceeding to enforce the
terms of this Agreement, the prevailing party shall be entitled to its or his
reasonable attorneys’ fees and costs (including forum costs associated with the
arbitration) incurred by it or him in connection with resolution of the dispute
in addition to any other relief granted.

VI.       RENEWAL.

This Agreement shall automatically renew for one additional term of three (3)
years, commencing May 19, 2006, unless either Employee or the Company gives the
other written notice on or before April 19, 2006, of an intent not to renew. In
the event the Company notifies Employee of its election not to renew, this
Agreement shall expire and terminate on May 18, 2006, and such termination shall
be treated for all purposes under this Agreement as a termination by the Company
without Cause. In the event Employee notifies the Company of his election not to
renew, this Agreement shall expire and terminate on May 18, 2006, and such
termination shall be treated for all purposes under this Agreement as a
termination by Employee without Good Reason.

VII.     ANTISOLICITATION.

Employee promises and agrees that during the term of this Agreement or renewal
in accordance with Section VI above, and for a period of twelve (12) months
thereafter, he will not influence or attempt to influence any cable operator or
satellite television provider which distributes TV Guide to its subscribers,
either electronically or in hard copy, to cease


7



--------------------------------------------------------------------------------

distribution of TV Guide to its subscribers and replace TV Guide in its
distribution system with any competitor of TV Guide.

IX.       SOLICITING EMPLOYEES.

Employee promises and agrees that he will not, during the term of this Agreement
and for a period of twelve (12) months following termination of his employment
or the expiration of this Agreement or renewal in accordance with Section VI
above, directly or indirectly solicit any of the Company employees who earned
annually $50,000 or more as a Company employee during the last six months of his
or her own employment to work for any business, individual, partnership, firm,
corporation, or other entity then in Competition with the business of the
Company or any subsidiary of the Company. For the purposes of this provision,
“indirectly solicit” shall mean that Employee has provided name(s) or other
identifying information to aid in the solicitation of such person.

X.         CONFIDENTIAL INFORMATION.

A.         Employee, in the performance of Employee’s duties on behalf of the
Company, shall have access to, receive and be entrusted with confidential
information, including but in no way limited to development, marketing,
organizational, financial, management, administrative, production, distribution
and sales information, data, specifications and processes presently owned or at
any time in the future developed, by the Company or its agents or consultants,
or used presently or at any time in the future in the course of its business
that is not otherwise part of the public domain (collectively, the “Confidential
Material”). All such Confidential Material is considered secret and will be
available to Employee in confidence. Except in the performance of duties on
behalf of the Company, Employee shall not, directly or indirectly for any reason
whatsoever, disclose or use any such Confidential Material, unless such
Confidential Material ceases (through no fault of Employee’s) to be confidential
because it has become part of the public domain. All records, files, drawings,
documents, equipment and other tangible items, wherever located, relating in any
way to the Confidential Material or otherwise to the Company’s business, which
Employee prepares, uses or encounters, shall be and remain the Company’s sole
and exclusive property and shall be included in the Confidential Material. Upon
termination of this Agreement by any means, or whenever requested by the
Company, Employee shall promptly deliver to the Company any and all of the
Confidential Material, not previously delivered to the Company, that may be or
at any previous time has been in Employee’s possession or under Employee’s
control, provided however, that Employee may retain in his possession any
Confidential Material that reflects the terms of his employment with the Company
or the terms or amount of his compensation and benefits.


8



--------------------------------------------------------------------------------

XI.       INDEMNIFICATION. To the maximum extent permitted by applicable law,
Company shall indemnify Employee and hold Employee harmless from and against any
and all claims, liabilities, judgments, fines, penalties, costs and expenses
(including, without limitation, reasonable attorneys’ fees, costs of
investigation and experts, settlements and other amounts actually incurred by
Employee in connection with the defense of any action, suit or proceeding, and
in connection with any appeal thereon) incurred by Employee in any and all
threatened, pending or completed actions, suits or proceedings, whether civil,
criminal, administrative or investigative (including, without limitation,
actions, suits or proceedings brought by or in the name of Company) arising,
directly or indirectly, by reason of Employee’s status, action or inaction as a
director, officer, employee or agent of Company or of an affiliate of Company.
The Company shall promptly advance to Employee upon request any and all expenses
incurred by Employee in defending any and all such actions, suits or proceedings
to the maximum extent permitted by law.

XII.     SUCCESSORS.

A.         This Agreement is personal to Employee and shall not, without the
prior written consent of the Company, be assignable by Employee.

B.          This Agreement may not be assigned by the Company without Employee’s
prior written consent, unless such assignment is made in connection with a
Change in Control, in which case, this Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns and any such
successor or assignee shall be deemed substituted for the Company under the
terms of this Agreement for all purposes. With respect to any assignment of this
Agreement by Company requiring Employee’s prior written consent, no such
permitted assignment shall relieve the Company of its obligations or liability
hereunder unless Employee otherwise agrees in writing.

XIII.    WAIVER.

No waiver of any breach of any term or provision of this Agreement shall be
construed to be, nor shall be, a waiver of any other breach of this Agreement.
No waiver shall be binding unless in writing and signed by the party waiving the
breach.

XIV.   MODIFICATION.

This Agreement may not be amended or modified other than by a written agreement
executed by Employee and the Company’s Chief Executive Officer.

XV.     SAVINGS CLAUSE.

If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

XVI.   COMPLETE AGREEMENT.


9



--------------------------------------------------------------------------------

This Agreement constitutes and contains the entire agreement and final
understanding concerning Employee’s employment with the Company and the other
subject matters addressed herein between the parties. It is intended by the
parties as a complete and exclusive statement of the terms of their agreement.
It supersedes and replaces all prior negotiations and all agreements proposed or
otherwise, whether written or oral, concerning the subject matter hereof. Any
representation, promise or agreement not specifically included in this Agreement
shall not be binding upon or enforceable against either party. This is a fully
integrated agreement. To the extent that there is any conflict or inconsistency
between the terms of this Agreement and the terms of the Option Agreement or the
Plan, the terms of this Agreement shall govern.

XVII.    GOVERNING LAW.

This Agreement shall be deemed to have been executed and delivered within the
State of California, and the rights and obligations of the parties hereunder
shall be construed and enforced in accordance with, and governed by, the laws of
the State of California without regard to principles of conflict of laws.

XVIII.    CONSTRUCTION.

Each party has cooperated in the drafting and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against any party on the basis that the party was the drafter. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.

XIX.    COMMUNICATIONS.

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered or if mailed by
registered or certified mail, postage prepaid, addressed to Employee at 6922
Hollywood Blvd., Los Angeles, CA 90028 or addressed to the Company at 6922
Hollywood Blvd., Los Angeles, CA 90028, Attention: Gloria Dickey. Either party
may change the address at which notice shall be given by written notice given in
the above manner.


10



--------------------------------------------------------------------------------

XX.     EXECUTION.

This Agreement is being executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Photographic copies of such signed counterparts may be used
in lieu of the originals for any purpose.

In witness whereof, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

GEMSTAR-TV GUIDE INTERNATIONAL, INC.





 

By 



/s/ JEFF SHELL

 

 

 

--------------------------------------------------------------------------------

 

 

Its

 CEO

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

IAN AARON

 

 

 



/s/ IAN AARON

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

EXHIBIT A
OPTION AGREEMENT


11



--------------------------------------------------------------------------------

EXHIBIT B
General Release Agreement

This General Release Agreement (the “Agreement”) is entered into as of ______,
200_, by and between Ian Aaron (the “Employee”) and GEMSTAR-TV GUIDE
INTERNATIONAL, INC. (the “Company”). Employee and the Company are parties to an
Employment Agreement dated as of ___________, 2003 (the “Employment Agreement”).

Employee’s employment with the Company will terminate effective on _______, 200_
(the “Termination Date”). In exchange for the severance pay and other severance
benefits provided to Employee under Section IV-E-3 of the Employment Agreement,
and except for the obligations of Company under such Section IV-E-3, Employee
hereby covenants not to sue and releases the Company, and its subsidiaries,
parent and affiliated entities, past and present, and each of them, as well as
their respective trustees, directors, officers, agents, employees, shareholders,
assignees, successors, attorneys, and insurers, past and present, and each of
them (individually and collectively referred to herein as “Releasees”), from any
and all claims, wages, agreements, contracts, obligations, covenants, demands,
costs, expenses, attorneys’ fees, rights, debts, liens, and causes of action,
known or unknown, suspected or unsuspected, arising out of or in any way
connected with his employment or any other transactions, occurrences, acts or
omissions, or any loss, damage or injury whatsoever, known or unknown, suspected
or unsuspected, resulting from any act or omission by or on the part of said
Releasees, or any of them, committed or omitted, prior to the execution of this
Agreement, whether based on contract, tort, common law, or statute. Employee
acknowledges by the execution of this Agreement that he has no further claims
against the Releasees other than for the performance of the obligations set
forth in Section IV-E-3 and Section XI of the Employment Agreement.

The Employee hereby acknowledges that he has read this Agreement, understands
its contents and agrees to its terms and conditions knowingly, voluntarily and
of his own free will. Specifically, the Employee agrees: (a) that he is
releasing any and all claims under the Age Discrimination in Employment Act of
1967, as amended by the Older Workers Benefit Protection Act, and any federal,
state or local fair employment acts arising up to the date of the execution of
this Agreement; (b) that the consideration being received by the Employee is
greater than he would have been entitled to receive before signing this
Agreement; (c) that the Employee is hereby advised to consult an attorney of his
choice prior to the execution of this Agreement; (d) that the Employee was given
twenty-one (21) days from the date of receipt of this Agreement to decide
whether or not to execute it; and (e) that the Employee has seven (7) days from
the execution of this Agreement to revoke its execution and this Agreement will
become null and void if he elects revocation during that time. Any revocation
must be in writing and must be received by the Company during the seven-day
revocation period. In the event of such revocation, the Company will not have
any obligations under this Agreement or Section IV-E-3 of the Employment
Agreement except for the payment of Accrued Obligations as defined in the
Employment Agreement.


12



--------------------------------------------------------------------------------

If any provision of this Agreement or its application is held invalid, the
invalidity shall not affect other provisions or applications of the Agreement
which can be given effect without the invalid provisions or application and,
therefore, the provisions of this Agreement are declared to be severable.

The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the ________
day of ______ 200_.

 

 

 

IAN AARON

 

 





 

 

--------------------------------------------------------------------------------

 

 

 

 

 

GEMSTAR-TV GUIDE INTERNATIONAL, INC.





 

By 





 

 

 

--------------------------------------------------------------------------------

 

 

Its

 

 

 

 

--------------------------------------------------------------------------------

 


13